Mb. Justice Wolf
delivered the opinion of the court.
The District Court of Ponce found Juan Reyes guilty of carrying a prohibited weapon. At the end of the stenog*315rapher’s notes the conrt’s remarks in rendering judgment against the defendant are reproduced. Therein the court said as follows:
“Despite the contradictions made by the witnesses of the government, all are agreed in that they saw him with the pistol, either pointing it, * * * But the most spontaneous statement is that of a witness who has the least interest in this matter, Ildefonso Rangel, who went by and heard the phrase, ‘Reyes (the defendant), do not shoot.’ ”
The Fiscal of this court, after referring to the evidence in general, says that this -statement of Rangel tended to prove nothing in itself and if the court depended on that statement alone the case should he reversed, inasmuch as the defendant had been in his house up to a certain time and the mere statement of the witness would not tend to show whether the pistol was used in the house or on the street. Of course, if the pistol was being used in the house, while the defendant might have been guilty of assault and battery, or even of a graver crime, he could not be convicted of the crime of carrying arms. On the other hand, the fiscal says that if the statement of witness Torres is to be believed, then an affirmance of the judgment should follow.
There was evidence tending to show, and especially the evidence of the witness Torres, that the defendant took the pistol onto the street with him. This the court had a right to believe, and it must be assumed that the court did find, that the defendant took the weapon with him on the street. Although there was some doubt in the mind of the court, this doubt was dissipated by the statement of Rangel. The testimony of Rangel tended to show that the tumult took place on the street.
Under these circumstances the judgment should be affirmed.